DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 9-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Savage (U.S. Patent 7,701,083).
Claim 1:  Savage teaches a system (Figure 4) comprising: 
a physical structure (100); 
a battery that stores energy associated with the physical structure (column 7 lines 38-47);
one or more motors or pumps for operating one or more components associated with said physical structure (column 1 lines 15-23), said battery providing power for driving the one or more motors or pumps (column 7 lines 38-47); 
one or more renewable energy generators associated with said physical structure (solar panel 2021, wind turbine 2023, human generated power 2024), the one or more renewable energy generators converting kinetic energy produced by the one or more components to energy for storage in the battery (column 7 lines 64-67, column 8 lines 37-42); 


Claim 5:  Savage further teaches that the system utilizes a combination of two or more renewable energy generators to provide power to the one or more components of the system, selected from a hydroelectric generator, a solar power generator, a wind power generator, a human-powered generator, a piezoelectric generators, a geothermal generator, and a wave power generator (solar power, wind power and human generated power 202; Figure 4).  

Claim 6:  Savage further teaches that the renewable energy generators are retrofitted onto an existing physical structure and the energy generated by the renewable energy generators is integrated into the system to offset some of the energy consumed by the system in operation (column 5 lines 12-16).  

Claim 9:  Savage further teaches that the energy created by the renewable energy generators is stored in a battery and used to operate the system as needed (column 5 lines 45-49, column 7 lines 38-47).  

Claim 10:  Savage further teaches that the energy created by the renewable energy generators exceeds the energy required to operate the components of the structure, and energy is transferred to the electrical grid or stored (column 7 lines 38-47).  

Claim 11:  Savage further teaches that the energy generated by the renewable energy generators and/or interactive play is reflected on a visual, musical, audio, or physical display (column 5 lines 45-49).  

Claim 13:  Savage further teaches that the physical structure is modular, and additional physical structures, storage modules, display modules, and renewable energy generator modules can be added on to the physical structure to build a larger system (column 5 lines 12-16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savage in view of King et al. (U.S. Patent Application Publication 2013/0017888, hereafter King).
Claim 2:  Savage teaches the limitations of claim 1 above.  Savage does not specifically teach that the physical structure is a play structure.  King teaches a system (Figure 1) comprising a physical structure (Figures 2 and 10), wherein the physical structure is a play structure ([0020]).  It would have been obvious to one of ordinary skill in the art 

Claim 3:  The combined circuit further teaches that the play structure is a water play area, water slide, water ride, wave pool, or fountain (swimming; [0021]).  

Claim 4:  Savage teaches the limitations of claim 1 above.  Savage does not specifically teach that the physical structure is an artistic structure or sculpture.  King teaches a system (Figure 1) comprising a physical structure (Figures 2 and 10), wherein the physical structure is an artistic structure or sculpture (Figure 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the play structure taught by King in the system of Savage to translate human physical activity into collectable electrical power to encourage an active lifestyle ([0002], [0003], [0021]).

Claim 7:  Savage teaches the limitations of claim 1 above.  Savage further teaches using human-generated power (Figure 4).  Savage does not specifically teach that the human-generated power is from interactive play.  King teaches a system (Figure 1) wherein interactive play produces energy that is contributed to the system to provide power for the one or more components of the system ([0020], [0021]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the play structure taught by King in the system of Savage to 

Claim 8:  The combined circuit further teaches that the interactive play consists of spinning, turning, cranking, pulling, lifting, kicking, pushing, sliding, or pumping an object, or jumping up and down, which in turn turns a generator which produces energy to be used by the system ([0021] of King).  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savage in view of Forbis et al. (U.S. Patent Application Publication 2017/0191262, hereafter Forbis).
Claim 12:  Savage teaches the limitations of claim 1 above.  Savage does not specifically teach that all or part of the physical structure is made of tension fabrics.  Forbis teaches using self-tensioning modular panels (Figure 2) with solar collectors (10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the tension fabrics taught by Forbis in the system taught by Savage to provide a low-maintenance solar-control product with long service life ([0005]).

Response to Arguments
Applicant's arguments filed February 17, 2021 have been fully considered but they are not persuasive. Applicant asserts that Savage does not teach one or more renewable energy generators associated with said physical structure, the one or more 1, wind turbine 2023, human generated power 2024), the one or more renewable energy generators converting kinetic energy produced by the one or more components to energy for storage in the battery (column 7 lines 64-67, column 8 lines 37-42).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 7,005,757.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O TOOLE whose telephone number is (571)270-1273.  The examiner can normally be reached on Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.J.O/Examiner, Art Unit 2849               
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842